DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
	Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.

Claim Rejections - 35 USC §§ 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Suzuki et al. (WO 2014/200097 A1).
102/103 rejections have been approved by the courts in the context of product by process claims.  See MPEP 2113 III.
As to claims 1, 2 and 4, Suzuki et al. discloses a glass substrate having a layer on the surface.  See the abstract.  The glass article is subjected to ion exchange strengthening to form a compressive stress in each of the main surfaces.  See lines 27-32, 145-154 and 173-179 of the translation.  In example 2, the film formed on the substrate has a potassium content of 2.88 at%.  See table 4 and lines 508-537.  
Suzuki et al. does not disclose that the silica film is an antiglare film, however, this feature is inherent to the film because the SiO2 film and the underlying glass have different indices of refraction.  See also lines 408-420.
	Suzuki et al. discloses that the film is applied in order to minimize the difference in ion exchange amount in each surface.  See lines 155-160; 620-621.  The ion exchange amount is obtained by subtracting the amount of K2O on the surface before strengthening from the amount of K2O amount after strengthening.  See lines 589-598.  In other words, the coated glass (after ion exchange) should have the same potassium concentration on each surface.
	In example 1, the top surface has a potassium content of 4.37 wt% and the bottom surface has a content of 4.38 wt%.  See table 3.  These amounts correspond to relation (1) of claim 1 of    -0.002 (-0.002 =  4.37 wt% (K amount on first surface) – 4.38 wt% (K amount on second main surface) / [(4.37 wt%+4.38 wt%)/2]).  
	Suzuki et al. measures the amount of potassium using x-ray fluorescence (see lines 589-598) rather than by electron probe microanalyzer as recited in the present claims.  However, the skilled artisan expects that the amount of potassium on the surfaces of the glass should be independent of the means of measuring.  Therefore, the coating of Suzuki et al. is presumed to inherently meet relation (1) when measured by EPMA (as opposed to x-ray fluorescence) because the amount of potassium on each surface is independent of means employed for measuring it.
	Claims 1 and 10-13 define the film by the composition of the coating liquid used to form the film.  These limitations are product-by-process limitations.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply the structure of a SiO2 film.  The reference suggests such a product.  “Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product.”  In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983)
	As to claim 2, the layer of Suzuki et al. is 100% SiO2.   See Table 3.

Response to Arguments
Applicant's arguments filed 19 April 2022 have been fully considered but they are not persuasive.
Applicants argue that Suzuki et al. employs CVD to form the film whereas the presently claimed invention employs a coating liquid, and the resultant films are chemically and structurally different.  The argument is noted but not deemed persuasive.  The film of Suzuki et al. and the presently claimed film are both SiO2, and the films do not appear to be substantially different.    “Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product.” In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).  Applicants have not provided any evidence establishing the difference between the film of Suzuki et al. and the present invention.
Applicants point to paragraph [0102] of the instant PGPub specification for the proposition that the instantly claimed raw materials result in a different permeability.  However, this disclosure does not establish that the presently claimed film is different than the film of Suzuki et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784